MacLEAN, J.
Upon a claim by an assignee for goods sold and delivered, and sale and delivery admitted, the defendant urged payment. That fact was disputed, and found against him, and no sufficient reason appears for interference here, excepting that, as the claim, dating from December 8, 1897, was for $106.25 and interest, and payment of $19 thereon was admitted by the assignor of the plaintiff, to whom, as testified, had been assigned the balance, the judgment rendered for $137.25 must be reduced to the sum of $115, besides costs, and, as thus modified, affirmed, without costs of this appeal. Judgment reduced to $115, besides costs, and, as thus modified, affirmed, without ■costs of this appeal. All concur.